—Judgments, Supreme Court, New York County (Howard Bell, J.), rendered June 2, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third- degree and criminal possession of a controlled substance in the seventh degree, and, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years, 1 year, and 3 to 6 years, respectively, unanimously affirmed.
The trial court properly modified its original Sandoval ruling since defendant’s direct testimony at trial implied that he was a drug user who supported his drug habit only by legitimate means. This was misleading under the circumstances and conveyed the impression to the jury that he had never sold drugs in the past, thereby opening the door to the modified ruling (see, People v Jones, 238 AD2d 251, lv denied 90 NY2d 894; People v Santiago, 169 AD2d 557, lv denied 77 NY2d 1000). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Williams, JJ.